Citation Nr: 1551004	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  08-39 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at video conference hearings before a Veterans Law Judge; a transcript of the proceeding has been reviewed and is associated with the claims file.  The Veterans Law Judge who presided at the Board hearing has since retired from the Board.  A letter dated in October 2015 notified the Veteran that he had the option to request another hearing before the Veterans Law Judge who would ultimately decide his appeal.  The Veteran did not respond to this letter.  Therefore, the Board will assume that the Veteran does not want another hearing and will proceed to evaluate the appeal.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).

In November 2012 and January 2015, the Board remanded the case for additional development.  With regard to the issue of service connection for IHD, there has been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of Entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, while stationed at the Udorn Royal Thai Air Force Base (RTAFB), the Veteran served near the air base perimeter.  As such, in-service herbicide exposure is conceded on a direct or facts found basis.

2.  The Veteran's IHD is presumed to have been incurred in service as a result of herbicide exposure; that presumption is not adequately rebutted.


CONCLUSION OF LAW

The criteria for entitlement to service connection on a presumptive basis for IHD have been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for IHD as due to herbicide exposure, which represents a complete grant of the Veteran's claim being decided herein.  Therefore, no discussion of the VA's duty to notify or assist is necessary.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

In addition to the forgoing, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases associated with herbicide exposure for purposes of the presumption are specified by statute and regulation and include prostate cancer.  38 C.F.R. § 3.309(e).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In the case of such a Veteran, service connection for certain diseases, including IHD, will be presumed.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Ischemic heart disease is defined as "including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q (herein M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

Under the procedures outlined in the M21-1MR, if a Veteran served at certain RTAFBs, including Udorn RTAFB, during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.

With regard to in-service herbicide exposure, the Veteran contends that he was exposed while stationed in Thailand during the Vietnam War.  The Veteran's personnel records reflected that the Veteran was stationed at Udorn RTAFB.  In sworn testimony at the Board hearing, the Veteran testified that his barracks were near to the perimeter of the base and that he saw herbicides being applied at the perimeter.

While the Veteran's duty title of radio controller is not obviously consistent with exposure to the air base perimeter, he has provided competent and credible statements that indicate his duties required him to serve near the air base perimeter.  The Veteran's description of his barracks and work duties appears to be consistent with the evidence of record, to include his personnel records.  As there is no evidence to contradict the Veteran's statements, and resolving reasonable doubt in the Veteran's favor, the Board concludes that while stationed at the Udorn RTAFB, the Veteran served near the air base perimeter and as such, in-service herbicide exposure is conceded on a direct or facts found basis.  As the Board has concluded that the Veteran was exposed to herbicides in-service and that he has a diagnosis of IHD, the criteria for entitlement to service connection on a presumptive basis for IHD have been met and the Veteran's claim is granted.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for ischemic heart disease is granted.


REMAND

The Veteran claims that he has a respiratory condition, including COPD, as a result of exposure to herbicides.  However, only those diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) will be presumed to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  This includes respiratory cancers, (cancer of the lung, bronchus, larynx, or trachea), if manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).   In this case, however, the Veteran has not been diagnosed with a lung disability listed under 38 C.F.R. § 3.309(e), and therefore service connection for a lung condition on a presumptive basis is not warranted.  Therefore, a medical opinion is required to determine if the Veteran's respiratory condition is related to his exposure to herbicides or to the now service-connected ischemic heart disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any respiratory condition, including COPD.  The claims folder and copies of all pertinent records should be made available to the examiner for review in conjunction with the examination.

Based on the examination and review of the record, the examiner should address the following:

(a) Specifically identify all currently diagnosed respiratory conditions.

(b) For any currently diagnosed respiratory condition, is it at least as likely as not (a 50 percent probability or greater), that the disability was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides in Thailand?  Exposure to herbicides is conceded.

(c)  If the answer to (b) is no, is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed respiratory disorder was caused or aggravated by his service-connected ischemic heart disease?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of respiratory disorder present (i.e., a baseline) before the onset of the aggravation. 

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


